
	
		III
		111th CONGRESS
		1st Session
		S. RES. 320
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2009
			Mr. Bond (for himself
			 and Mrs. McCaskill) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Designating May 1 each year as
		  Silver Star Banner Day.
	
	
		Whereas the Senate has always honored the sacrifices made
			 by the wounded and ill members of the Armed Forces;
		Whereas the Silver Star Service Banner has come to
			 represent the members of the Armed Forces and veterans who were wounded or
			 became ill in combat in the wars fought by the United States;
		Whereas the Silver Star Families of America was formed to
			 help the American people remember the sacrifices made by the wounded and ill
			 members of the Armed Forces by designing and manufacturing Silver Star Service
			 Banners and Flags for that purpose;
		Whereas the sole mission of the Silver Star Families of
			 America is to evoke memories of the sacrifices of members and veterans of the
			 Armed Forces on behalf of the United States through the presence of a Silver
			 Star Service Banner in a window or a Silver Star Flag flying; and
		Whereas the sacrifices of members and veterans of the
			 Armed Forces on behalf of the United States should never be forgotten: Now,
			 therefore, be it
		
	
		That the President is authorized and
			 requested to issue a proclamation designating May 1 each year as Silver
			 Star Service Banner Day  and to call upon the people of the United
			 States to observe the day with appropriate programs, ceremonies, and
			 activities.
		
